         Case 1:20-cv-03739-DLC Document 57 Filed 08/31/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
WILMINGTON TRUST, NATIONAL ASSOCIATION,:                 20cv3739 (DLC)
AS TRUSTEE FOR THE BENEFIT OF THE      :
REGISTERED HOLDERS OF WELLS FARGO      :                      ORDER
COMMERCIAL MORTGAGE TRUST 2016-C34,    :
COMMERCIAL MORTGAGE PASS-THROUGH       :
CERTIFICATES SERIES 2016-C34,          :
                                       :
                         Plaintiff,    :
                                       :
                -v-                    :
                                       :
JOHN H. HAJJAR,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     In advance of a trial scheduled to begin on November 16,

the plaintiff has made a motion in limine.          It is hereby

     ORDERED that the defendant shall respond to the plaintiff’s

motion in limine by September 7.         The plaintiff shall file any

reply by September 14.

     IT IS FURTHER ORDERED that the defendant shall file any

motions in limine by September 7.         The plaintiff shall respond

by September 14.      Any reply shall be filed by September 21.


Dated:       New York, New York
             August 31, 2021

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge
